FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3451
                 _____________________________

RAMON WADE RENFRO,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

                         April 10, 2018


PER CURIAM.

    The appellant appeals the summary denial of his motion for
postconviction relief filed pursuant to Florida Rule of Criminal
Procedure 3.850. We affirm the denial of the motion, but write to
address the claim raised in ground one.

     In 2014, the appellant was convicted of lewd or lascivious
battery, lewd or lascivious molestation, and unlawful sexual
activity with certain minors, stemming from sexual encounters
he had with three victims during a camping trip. In ground one
of his motion, the appellant alleges that counsel was ineffective
for failing to call a DNA expert to testify. At trial, counsel
attempted to introduce an FDLE report indicating that amylase
found on underwear allegedly belonging to one of the victims,
C.D., excluded the appellant as a contributor. * That request was
denied. The appellant alleges that counsel should have called an
expert to testify to the report’s conclusion, that he was excluded
as the contributor to amylase found on C.D.’s underwear. He
alleges that this would prove he did not commit any of the crimes.

     The appellant’s claim was properly denied. Even if an expert
had been called to testify that the amylase found on C.D.’s
underwear did not belong to the appellant, there is not a
reasonable probability that the outcome of the trial would have
been different. Here, the DNA evidence only related to the
clothing of one of the victims. Thus, it would have no bearing on
two of his three convictions.

     As to the count involving C.D., the State never argued that
DNA evidence proved its case. The record reflects that the state
presented evidence from witnesses that the appellant penetrated
the victim with his finger, had intercourse with the victim, and
that the victim performed oral sex on him. There was also
testimony that C.D. and another victim performed oral sex on
each other, and that one or more unidentified people had sexual
contact with C.D. Neither the presence of an unidentified party’s
DNA, nor the absence of the appellant’s saliva on C.D.’s
underwear, would prove that the appellant did not engage in the
alleged sex acts. As such, the appellant cannot show that had
counsel called an expert to testify that someone else’s saliva was
found on C.D.’s underwear, there is a reasonable likelihood that
the outcome of the trial would have been different.            See
Strickland v. Washington, 466 U.S. 668, 694 (1984) (holding that
to show ineffective assistance of counsel, a defendant must
demonstrate that there is a reasonable probability that the
outcome of the trial would have been different had counsel not
acted deficiently).


    * It appears from the trial court’s attachments that no semen
was found on the underwear. The DNA evidence the appellant
refers to in his motion appears to be amylase, which is an enzyme
found in saliva and other bodily fluids.



                                2
    AFFIRMED.

B.L. THOMAS, C.J., and JAY and M.K. THOMAS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Ramon Wade Renfro, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




                               3